Mr. Justice Adams delivered the opinion of the court. This is a creditor’s bill filed by appellant. Some of the appellees were made parties by the original bill. Others became parties in the course of the proceedings,, and filed answers and cross-bills. The issues were made up and the cause was referred to a master to take proofs and report his conclusions of fact and law, which he did, and a decree was entered in accordance with the master’s findings, from which appellant appealed. The abstract contains no assignments of error. Eule 18 of the court requires a complete printed abstract of the record, such an abstract as will be sufficient for examination and decision of the cause, without examination of the written record. An assignment of errors, if written on or attached to the record, as the rule requires, is part of the record, and under the rule must be abstracted. The abstract in this cause contains in reference to assignments of error only the words “ Errors assigned,” which words do not in the least inform the court what the assignments are. In such case the court will not look to the record. Harper v. Dixon, 70 Ill. App. 136; Lewinsohn v. Stevens, Ib. 307; Knefel v. Swartz, Ib. 371; Dickinson v. Gray, 72 Ill. App. 55; Martin & Co. v. McMurray, 74 Ib. 44; Railway Co. v. Wolf, 137 Ill. 360; Strohm v. The People, 160 Ib. 582; Gibler v. City of Mattoon, 167 Ib. 18. notwithstanding, however, that the decree must be affirmed for want of a complete abstract, we have carefully read and examined the arguments in the ease, and are of opinion that there is no substantial error in the decree, and no error which, in the present state of the record, can be availed of by appellant. The decree will be affirmed.